UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4718


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RONNIE GLENN EDDINGS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:11-cr-00306-FL-1)


Submitted:   March 20, 2013                 Decided:   April 5, 2013


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Thomas G. Walker, United States Attorney, Jennifer P.
May-Parker,   Kristine   L.   Fritz,  Assistant   United  States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronnie Glenn Eddings appeals his sixty-month sentence

imposed    for    theft   of    government          property    in     violation    of    18

U.S.C.    § 641    (2006).          On   appeal,         Eddings     argues      that    his

sentence    was    substantively         unreasonable        because      the     district

court varied upwards without providing sufficient reasons for

its decision.      We affirm.

            We review a sentence for reasonableness, applying a

deferential      abuse    of   discretion          standard.         United     States    v.

Susi, 674 F.3d 278, 282 (4th Cir. 2012).                       Whether a sentence is

substantively      unreasonable          is       considered     “in     light     of    the

totality of the circumstances.”                    United States v. Worley, 685
F.3d 404, 409 (4th Cir. 2012).                    In reviewing whether a district

court’s decision to vary from the applicable Guidelines range is

substantively reasonable, this Court “‘may consider the extent

of the deviation [from the applicable Guidelines range], but

must give due deference to the district court’s decision that

the [18 U.S.C. § 3553(a) (2006)] factors, on a whole, justify

the extent of the variance.’”                  United States v. Diosdado-Star,

630 F.3d 359, 366 (4th Cir.) (quoting Gall v. United States, 552
U.S. 38, 51 (2007)), cert. denied, 131 S. Ct. 2946 (2011).

            The    degree      of    the      variance      impacts      the     level   of

justification necessary to support the sentence imposed, with a

significant      variance      requiring          more   substantial      justification

                                              2
than a minor variance.                 Id.     Nevertheless, “[t]hat a variance

sentence        deviates      significantly          from    the      advisory    Guidelines

range . . . does not alone render it presumptively unreasonable.

Indeed, a sentence that deviates from the Guidelines is reviewed

under     the    same    deferential          abuse-of-discretion            standard      as    a

sentence        imposed       within     the        applicable         guidelines      range.”

United States v. Rivera-Santana, 668 F.3d 95, 106 (4th Cir.),

cert. denied, No. 11A1054, 12-5002, 2012 WL 2805025 (U.S. 2012).

As    a   result,       “‘[t]he       fact     that    the       appellate     court     might

reasonably        have     concluded          that     a     different       sentence       was

appropriate is insufficient to justify reversal of the district

court.’”        Diosdado-Star, 630 F.3d at 366 (quoting Gall, 552 U.S.

at 51).

                Upon    review    of     the     record,         we    conclude     that    the

district court gave sufficient reasons for its upward variance.

The district court emphasized that the advisory Guidelines range

did not account for the length of time during which Eddings

committed his crime, the damage to the public trust created by

his   deception,        and     the    full    impact       of   Eddings’      theft.       See

Diosdado-Star, 630 F.3d at 367 (holding that due deference is

warranted        when     the     district          court     makes      a    reasoned      and

reasonable determination based on the § 3553(a) factors).                                       In

addition, we conclude that the district court did not abuse its

discretion       by     mentioning      Eddings’       need      for    treatment      because

                                                3
there is no evidence that the district court imposed a sentence

of imprisonment based on a desire to rehabilitate Eddings in

violation of 18 U.S.C. § 3582(a) (2006).            See Tapia v. United

States, 131 S. Ct. 2382 (2011) (holding that a district court

may not consider rehabilitation as a factor when determining the

length of a term of imprisonment).

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the material before this

court and argument will not aid the decisional process.

                                                                  AFFIRMED




                                    4